Title: To James Madison from Anonymous, 17 June 1808
From: Anonymous
To: Madison, James



Dr. Sir
New-York 17th. June 1808.

I have the pleasure to inform you that a caucus was held in this City on the 13th. Inst. composed of a part of our representation from this County in the State Legislature & several of the old & most respectable of the republican party.  Colo. Rutgers Attended & to my surprise advocated the Washington nomination, he stated that altho’ strongly attached to George Clinton & feeling mortified at the removal of his Nephew Beckman Ex Navy Agent, still he would spend half his estate in support of the nomination of the Rep: party which he was Assured by Dr. Mitchill was made in the Usual way & in a fair and honourable manner.  Rutgers turned round, put his hand on Wortman & requested that he would desist from writing against the administration and the Washington nomination in the Citizen.  Wortman promised to abandon old Clinton, but it is supposed that De Witt will make him assume another signature & Style.
Should De Witt Clinton & Cheetham continue their opposition & the old Man his rout through all the Counties in this State with a view to influence the electors (which are generally agreed upon by Cheetham & Dewitt) by stating that he foresaw the ruinous effects of the embargo & the policy & measures generally, of the Administration, a genl. meeting will be held in this City & County & continued throughout the State to approve of the nomination at Washington & to Proscribe De Witt Clinton & James Cheetham, also to declair their readiness to support John Langdon for Vice President if the old Man declines or continues with the federalists & Monroe parties.  Your friends ought & must oppose any proposition that may be made by De Witt or his few friends in this State, for a compromise in his favour, should the old man decline.  Davis & myself have at leanght worked the Public Advertiser into a stand against the Clintons  The Editors, however, a fraid to admit our productions  They must have their own way for a while, after they get into the spirit of the thing, they will receive them through the Post Office.  Yours

H.

